Citation Nr: 1001787	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-27 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), depression, and schizophrenia.

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his brother



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to February 
1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision 
rendered by a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied claims for service 
connection for hepatitis C, depression and schizophrenia, and 
PTSD.

In August 2009, a hearing was held before the undersigned 
Acting Veterans Law Judge sitting in Washington, D.C.  A 
transcript of that proceeding has been associated with the 
claims folder.

The Board notes that the August 2005 statement of the case 
(SOC) also included the issues of entitlement to service 
connection for hypertension, positive tine test (TB), high 
cholesterol, and a heart attack as secondary to PTSD.  The 
Veteran indicated on his August 2005 VA Form 9 Appeal that he 
did not wish to appeal the issues of entitlement to service 
connection for a positive tine test (TB) and high 
cholesterol.  As such, these issues are not currently on 
appeal before the Board.  With respect to the Veteran's 
claims for service connection for hypertension and a heart 
attack as secondary to PTSD, the Veteran indicated at the 
August 2009 hearing that he wished to withdraw his appeal of 
these issues.  This transcript is accepted as a withdrawal of 
the Veteran's substantive appeal for these issues.  See 
38 C.F.R. § 20.204(b) (2009).  Accordingly, these issues are 
also not currently on appeal before the Board.  

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by several waivers of initial review of this 
evidence by the agency of original jurisdiction in accord 
with 38 C.F.R. § 20.1304.

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the 
Veteran's current acquired psychiatric disorder, to include 
PTSD, depression, and schizophrenia is causally or 
etiologically related to his reports of an in-service 
stressor event.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include PTSD, depression, and schizophrenia, is warranted.  
See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for an acquired psychiatric disorder, this claim has been 
granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA solely with regard to this 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 
19 Veteran. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Where a Veteran served 90 days or more of continuous, active 
military service and a psychosis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such psychosis shall be presumed to have been 
incurred in service even though there is no evidence of it 
during the period of service.  38 U.S.C.A. §§ 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  During 
the pendency of this appeal, 38 C.F.R. § 3.384 was added to 
further define a "psychosis" to include brief psychotic 
disorder; delusional disorder; psychotic disorder due to 
general medical condition; psychotic disorder not otherwise 
specified; schizoaffective disorder; schizophrenia; 
schizophreniform disorder; shared psychotic disorder; and 
substance-induced psychotic disorder.  Id. (effective August 
28, 2006).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2009).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2009); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the Veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2009).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 
17, which address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  (The Board notes that the aforementioned 
are the current provisions related to PTSD claims based on 
personal assault).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The Veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, to include depression, 
PTSD, and schizophrenia.  Specifically, the Veteran asserts 
that he was attacked in a bar in 1972 due to racial 
motivations.  See hearing transcript, August 2009.  The 
Veteran reports that, while trying to escape, he was drug 
into a parking lot and beaten while police watched from a 
distance.  Id.  Afterward, he was taken to a local trauma 
center.  Id.  He was not treated on base and, therefore, no 
information was recorded in his medical records.  Id.  In an 
August 2005 statement, the Veteran indicated that he was 
taken to Indianapolis General Hospital.  At the August 2009 
hearing, he stated that he could not remember where he was 
taken.  The Veteran has indicated that he attempted to obtain 
records of the incident from the police department later on 
but was told that, unless charges had been filed, records 
would not be kept for longer than 10 years.  See hearing 
transcript, August 2009.  

The Veteran asserts that this incident had a profound affect 
on him.  Soon afterward, he received training and was 
assigned to work in a race relations office.  Id.  The 
Veteran asserted in a July 2005 statement that he still has a 
scar on the ring finger of his right hand due to this 
incident.    

As an initial matter, it is noted that there is no 
corroborative evidence that the Veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  His 
DD-214 Forms do not reflect that he received any medals which 
are indicative of combat service.  In addition, the Veteran 
claims that his single stressor event is the 1972 assault in 
a bar, and not personal exposure to combat.  Therefore, in 
order for service connection for PTSD to be awarded, his 
claimed stressor must be corroborated.

A review of the Veteran's service treatment records reveals 
no complaints, treatment, or diagnoses of a psychiatric 
disorder of any kind.  Additionally, a review of the 
Veteran's service treatment records and personnel records 
reveals no evidence of an in-service assault.  The Board 
notes that the Veteran was treated in service for an injury 
to the middle and index fingers of the right hand.  However, 
this treatment was administered in November 1974 due to a 
basketball injury, not due to a 1972 assault.  The Veteran's 
personnel records also reflect that he had specialized 
training in race relations.  

The Board notes that the claims folder contains recent 
diagnoses of and treatment for PTSD, a personality disorder, 
a mood disorder, and depression.  See VA examination report, 
October 2004; J.R.L., III, Ph.D. treatment record, August 
2004; and VA treatment record, March 2004.  

In October 2004, the Veteran underwent a VA compensation 
examination.  The examiner reviewed the claims file and the 
Veteran's medical records.  The Veteran reported that, in 
1972, after he graduated from personnel management school at 
Fort Benjamin Harrison in Indiana, he was hospitalized as a 
result of an attack.  He reported that the fourth finger of 
the left hand (notably, not the right hand) was fractured and 
that he was kicked in the head several times and rendered 
unconscious.  The police were there when he regained 
consciousness.  He reported that he checked into a hospital 
in October 1972 in Scheinwart, Germany, to have the cast from 
his finger removed.  Upon examination of the Veteran and 
consideration of his complaints and symptoms, as well as his 
military and post-military history, the examiner determined 
that the Veteran met the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) stressor criteria for PTSD.  The examiner indicated that 
the Veteran's current symptoms along with the traumatic 
experience he sustained while in the military are consistent 
with the diagnosis of PTSD.  The diagnosis of PTSD conforms 
to the DSM-IV.  The Veteran reported anger, animosity, 
impulse control, and homicidal ideations when having to deal 
with the people of the Caucasian race.  He reported that he 
has very few friends and only socialized with church family.  
The Veteran reports poor sleep with nightmares and intrusive 
thoughts regarding the attack.  The examiner noted that the 
Veteran's condition is chronic in nature.  The examiner 
concluded by diagnosing the Veteran with chronic PTSD and 
alcohol dependence related to PTSD - in remission.     

As noted above, service connection for PTSD specifically 
requires credible supporting evidence that the claimed in-
service stressor actually occurred.  See 38 C.F.R. § 3.304(f) 
(2009).  The Board notes that the Veteran's service treatment 
records do not document treatment for an alleged in-service 
assault.  However, the claims file does contain statements 
submitted by the Veteran's sister, mother, wife, and 
immediate supervisor in the military, attesting to his 
reports that he was assaulted in 1972.  Specifically, the 
Veteran's immediate supervisor while in service from 1976 
through 1978 submitted a letter in September 2009 indicating 
that the Veteran informed him during service of the August 
1972 racial incident.  His supervisor went on to note that, 
when he interviewed the Veteran for his assignment to the 
Military Equal Opportunity Office, the Veteran described the 
racial incident as the motivating factor for wanting to be 
assigned to the office.  The Board finds this statement to be 
highly probative as shows that the Veteran reported to his 
supervisor during service that he was involved in a racial 
motivated bar fight.  There is nothing to suggest that the 
Veteran's supervisor's recollection of the Veteran informing 
him of the fight is not accurate.  Thus, the Board finds this 
statement highly credible.  

As a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, may also properly consider internal 
inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
Veteran, and the Veteran's demeanor when testifying at a 
hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007).  In light of the aforementioned statement submitted 
by the Veteran's supervisor supporting the Veteran's accounts 
of his claimed in-service stressor, and the fact that the 
Veteran's personnel records reflects that he had specialized 
training in race relations and went on to work in the Equal 
Opportunity Office following this incident as reported by his 
supervisor, the Board finds the Veteran's consistent reports 
of being assaulted during a bar fight in service are 
credible.

Additionally, the Board notes that the claims file also 
contains an August 2005 statement submitted by a fellow 
service member who served beside the Veteran in 1975, in 
which she recalled observing the Veteran falling asleep 
frequently at work and showing signs of depression.  This 
statement further collaborates the Veteran's reports of 
developing psychiatric problems following the bar fight.  
Furthermore, the Board notes that the examiner at the October 
2004 VA examination indicated that the Veteran's current 
symptoms along with the traumatic experience he sustained 
while in the military are consistent with the diagnosis of 
PTSD.  
	
Therefore, as the Veteran's reports of being assaulted in 
service have been determined to be credible, a VA examiner 
indicated that the Veteran's current symptoms along with the 
traumatic experience he sustained while in the military are 
consistent with a diagnosis of PTSD, his immediate supervisor 
in the military recalled the Veteran relating the assault 
incident to him during service, and a fellow service member 
has indicated that she observed the Veteran appearing 
depressed during service, the Board finds that the evidence 
of record is in at least equipoise as to whether or not the 
Veteran's PTSD is caused by his active duty service. 

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board will grant the Veteran's claim of service 
connection for PTSD.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder (PTSD) is granted.




REMAND

The Veteran is seeking entitlement to service connection for 
hepatitis C.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim.

The Veteran is seeking entitlement to service connection for 
hepatitis C.  Specifically, the Veteran has asserted that he 
was attacked in a bar in 1972, during which time he cut his 
finger and was exposed to blood from his attacker.  See 
hearing transcript, August 2009.  The Veteran has asserted 
that this was the only time in his life that his blood was 
intermingled with another person's blood.  Id.

A review of the Veteran's service treatment records shows no 
complaints, treatment, or diagnosis of hepatitis C during 
service.  Additionally, while the Board notes that the 
Veteran was treated in service for an injury to the middle 
and index fingers of the right hand, this treatment was 
administered in November 1974 due to a basketball injury, not 
due to a 1972 assault.  

Regardless, as discussed in detail above, the Board has 
conceded the Veteran's reports of being attacked during 
service in 1972 as credible and the current medical evidence 
of record reflects that the Veteran was diagnosed with 
hepatitis C in 2003.  See VA examination report, October 
2004.  As the Board has conceded the Veteran's reports of an 
in-service assault as credible, and the Veteran has been 
noted as having a current diagnosis of hepatitis C, the Board 
finds that the necessity for a VA examination is shown for 
the proper assessment of the Veteran's claim.  38 U.S.C.A. § 
5103A (West 2002).  Thus, this issue must be remanded in 
order to schedule the Veteran for a VA examination to 
determine whether he has a current diagnosis of hepatitis C, 
and, if so, whether this hepatitis C was caused or aggravated 
by his active duty service, to include an in-service personal 
assault.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).  



Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an 
appropriate VA examination for 
hepatitis C.  The claims files should 
be provided to the appropriate 
examiner for review, and the examiner 
should note that they have been 
reviewed.  After eliciting a history 
from the Veteran regarding his 
hepatitis C, reviewing the claims 
files, and conducting the appropriate 
diagnostic tests and studies, the 
examiner should render an opinion as 
to whether the Veteran currently has 
hepatitis C.  If so, an opinion 
should be provided as to whether it 
is at least as likely as not that the 
Veteran's current hepatitis C had its 
onset in service, or was otherwise 
incurred in or aggravated by a 
disease or injury in service, to 
include the aforementioned conceded 
in-service personal assault.   
        
It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the August 
2005 statement of the case (SOC).  In 
the event that the claim is not 
resolved to the satisfaction of the 
Veteran, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


